Citation Nr: 1014942	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  08-10 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for the 
degenerative disc disease of the cervical spine.

2.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
degenerative joint disease of the thoracolumbar spine and 
thoracic myelopathy.

4.  Entitlement to service connection for degenerative joint 
disease of the thoracolumbar spine and thoracic myelopathy.




REPRESENTATION


Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk


INTRODUCTION

The Veteran served on active duty from July 1957 to July 
1960.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a April 2007 rating decision 
of the Winston-Salem, North Carolina RO in which the RO found 
that new and material evidence had not been submitted 
sufficient to reopen a claim for service connection for 
degenerative disc disease of the cervical spine and 
degenerative joint disease of the thoracolumbar spine and 
thoracic myelopathy.

The Veteran testified before the undersigned Veterans Law 
Judge in a Video Conference hearing at the RO in March 2010.  
A copy of the hearing transcript is of record.

In the February 2008 statement of the case, the RO found that 
new and material evidence had been received, and addressed 
the claim for service connection on the merits.  Although the 
RO reopened the previously-denied claim of service 
connection, the Board must first determine if the claim was 
properly reopened, and may only thereafter review the merits.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 26 5 F.3d 1366 (Fed. Cir. 2001).  The Board has 
accordingly characterized the issue as shown on the title 
page. 

The Board has also considered the decision of the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008).  
In that decision, the Federal Circuit held that a claim for 
one diagnosed disease or injury cannot be prejudiced by a 
prior claim for a different diagnosed disease or injury.  
Rather, the two claims must be considered independently.  See 
Ephraim v. Brown, 82 F. 3d 399 (Fed. Cir. 1996).  In this 
case, the Veteran was previously denied service connection 
for residuals of a back injury and myositis on the basis 
that, residuals of a back injury and myositis were not found.  
In August 2006, the Veteran filed a request to reopen his 
claims for degenerative disc disease of the cervical spine 
and degenerative joint disease of the thoracolumbar spine and 
thoracic myelopathy.  Accordingly, the Veteran is not seeking 
service connection for a different diagnosed disease or 
injury, and new and material evidence is required to reopen 
the claims. 

The Board notes that in his April 2008 VA form 9, the Veteran 
limited his appeal hence, only the issues mentioned above 
will be addressed.

During the March 2010 Board Video Conference hearing the 
Veteran submitted VA medical records with a waiver of initial 
RO jurisdiction.  The Board has accepted this additional 
evidence for inclusion into the record on appeal.  See 38 
C.F.R. § 20.800 (2009). 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  In the July 1970 rating decision, the RO denied the 
Veteran's original claim of service connection for back 
injury; he did not file a timely appeal.  

3.  The evidence received since the July 1970 decision, is 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claims sought 
to be reopened, and raise a reasonable possibility of 
substantiating the claims of service connection for 
degenerative disc disease of the cervical spine and 
degenerative joint disease of the thoracolumbar spine and 
thoracic myelopathy.

4.  Degenerative disc disease of the cervical spine was first 
diagnosed many years after service, and there is no competent 
medical evidence or opinion of a medical relationship, or 
nexus, between the degenerative disc disease of the cervical 
spine and service.

5.  Degenerative joint disease of the thoracolumbar spine and 
thoracic myelopathy was first diagnosed many years after 
service, and there is no competent medical evidence or 
opinion of a medical relationship, or nexus, between the 
degenerative degenerative joint disease of the thoracolumbar 
spine and thoracic myelopathy and service.


CONCLUSIONS OF LAW

1.  As new and material evidence has been received, the claim 
for service connection for degenerative disc disease of the 
cervical spine is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009). 

2.  Degenerative disc disease of the cervical spine was not 
incurred in or aggravated by active service, nor may service 
incurrence be presumed.  38 U.S.C.A. §§ 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).

3.  As new and material evidence has been received, the claim 
for service connection for degenerative joint disease of the 
thoracolumbar spine and thoracic myelopathy is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

4.  Degenerative degenerative joint disease of the 
thoracolumbar spine and thoracic myelopathy was not incurred 
in or aggravated by active service, nor may service 
incurrence be presumed.  38 U.S.C.A. §§, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran filed a claim to reopen a claim for 
service connection for low back pain and a cervical spine 
disorder in August 2006.  Thereafter, he was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
August 2006 and July 2007.  The letters notified the Veteran 
of VA's responsibilities in obtaining information to assist 
the Veteran in completing his claim, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and provided other pertinent information regarding 
VCAA.  Thereafter, the claim was reviewed and a supplemental 
statement of the case (SSOC) was issued in April 2009.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007). 

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice 
requirements applied to all elements of a claim.  Additional 
notice as to these matters was also provided in the August 
2006 letter and in the July 2007 letter.  The notice 
requirements pertinent to the issues on appeal have been met 
and all identified and authorized records relevant to these 
matters have been requested or obtained

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

A review of the August 2006 VCAA notice letter shows that the 
RO identified the basis for the denials in the prior decision 
and provided notice that described what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denials.  The Board finds the notice 
requirements pertinent to the issues on appeal addressed in 
this decision have been met.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claim file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  The 
Veteran's service treatment records were obtained and 
associated with his claims file.  He was also afforded a fee 
basis VA medical examination in January 2009 to assess the 
current nature and etiology of his claimed disability.

Furthermore, the Veteran has not identified any additional 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim. 

Law and Regulations - New and Material Evidence

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).

Regarding petitions to reopen filed on or after August 29, 
2001,  38 C.F.R. § 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  For purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Law and Regulations - Service connection

The law provides that service connection may be granted to a 
veteran for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

Service connection can be granted for certain diseases, 
including arthritis, if manifest to a degree of 10 percent or 
more within one year of separation from active service.  Such 
diseases shall be presumed to have been incurred in service 
even though there is no evidence of disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R.  §§ 3.307, 3.309.  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2009). 


New and Material Evidence Claim - Factual Background and 
Analysis

In June 1970, the Veteran filed a claim for service 
connection for residuals of a back injury and myositis.  In 
the July 1970 rating decision, the RO denied service 
connection for a back injury.  In the rating decision, the RO 
indicated that residuals of a back injury and myositis was 
not found on the last examination at discharge from service 
in April 1960, or in the VA Hospital Summary dated in May, 
1970.  Although notified of the RO's July 1970 denial in an 
August 1970 letter, the Veteran did not perfect an appeal of 
that decision, and it became final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.104 (2009).

Evidence associated with the claims file since the July 1970 
rating decision includes a March 1999 VA X-ray report 
diagnosing mild to moderate degenerative joint disease of the 
lumbar spine, a March 2000 X-ray report noting a small left-
sided disc protrusion and spur C6-7, and a report of a 
January 2009fee-basis VA medical examination.  These 
documents are neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim.  The newly submitted records confirm disability 
of the cervical and lumbar spine, and as such, raise a 
reasonable possibility of substantiating the claim.

Therefore, as new and material evidence has been received, 
the claim for service connection for degenerative disc 
disease of the cervical spine and degenerative joint disease 
of the thoracolumbar spine and thoracic myelopathy are 
reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

Factual Background and Analysis

Degenerative Disc Disease of the Cervical Spine.

The Veteran avers that his current degenerative disc disease 
of the cervical spine is a result of an in-service bulldozer 
accident.  Service treatment record (STR) reflect that in 
October 1959, the Veteran was seen at a dispensary after he 
fell on his head when jumping from a runaway bulldozer.  He 
had rigidity and neck pain.  X-ray films of the cervical 
spine were normal, although C1-2 could not be visualized.  In 
November 1959, the Veteran was hospitalized for chronic 
cervical myositis.  He was treated with "Buck's Traction" 
for a period of eight days, and a diagnosis of a contusion 
with sustained pain the back.  X-rays were negative for any 
bony pathology, full range of motion in his back was noted, 
and a normal cervical spine was found.  The December 1959 
Report of Completed Hospitalization, noted no changes to the 
Veteran's PULHES profile and no duty restrictions.  The April 
1960 separation examination report indicated that the Veteran 
had a normal spine and was in good health.  The Board notes 
that the Veteran filed a claim for service connection in June 
1970 for an injury to his back and neck. 

A February 2000 private examination, E.L.R., M.D., noted that 
the Veteran's neck had full range of motion, was supple, and 
had no bruitis, no complaints regarding the neck were noted.  
A March 2000 office note by R.D.T., M.D., indicated that the 
Veteran has had problems with his legs for a couple of years 
and has gradually developed weakness.  A March 2000 private 
X-ray from the Mountain Neurological Center noted a small 
left-sided disc protrusion and spur at C6-7.  A January 2009 
QTC X-ray revealed minimal disc disease, C5 through C7, 
otherwise negative cervical spine.

During the January 2009 fee-basis VA medical examination, the 
Veteran reported that his condition had existed for 49 years 
and that it was due to an injury that occurred during a 
bulldozer accident.  On physical examination of the cervical 
spine, the physician noted no evidence of radiating pain on 
movement or muscle spasm, no tenderness or ankylosis.  He 
noted no signs of cervical intervetebral disc syndrome with 
chronic and permanent nerve rood involvement.  He noted that 
the diagnostic tests showed degenerative arthritis, with 
minimal C5-C7 pathology.  His diagnosis was degenerative 
arthritis of the cervical spine.  He indicated that the 
subjective factors were noted in the Veterans history and 
objective factors were X-ray findings of degenerative 
arthritic changes, medical records, including STRs, and the 
examination.  Finally, the examiner opined that that it was 
less likely than not the Veteran's current disability was 
related to his service and that he could not find an 
association between the Veteran's current disability and his 
in-service tractor incident.  He explained that the medical 
records did not suggest a significant or protracted course of 
back problems, and that there was no supporting evidence to 
suggest a complaint of back problems until 2000.

In the present case, the Board finds that the objective 
medical evidence does not support the Veteran's claim for VA 
compensation for degenerative disc disease of the cervical 
spine.  The in-service X-ray evidence was negative for 
cervical spine pathology, the Veteran's PULHES profile 
remained unchanged after his hospital stay and no duty 
restrictions were placed on him.  Moreover, on the Veteran's 
service separation examination he indicated that he was in 
good health and had a normal spine.  The clinical evidence 
indicates that the treatment for the neck injury in service 
was for an acute and transitory condition, which resolved 
without any chronic residual pathology.  Finally, the 
evidence of record fails to demonstrate arthritis to a degree 
of 10 percent within a year of separation from service.  
Furthermore, the Veteran's first documented complain was his 
June 1970 VA claim for benefits, 10 years after separation 
from service.  The first medically documented complaints for 
degenerative disc disease of the cervical spine came during a 
March 2000 private X-ray, 40 years after service.  The 
passage of many years between discharge from active service 
and the medical documentation of a claim disability is 
evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  

Significantly, the record also includes no competent medical 
opinion establishing a nexus or medical relationship between 
current degenerative disc disease of the cervical spine 
diagnosed post-service and events during the Veteran's active 
service, and neither the Veteran nor his representative have 
presented or identified the existence of, any such opinion.  
In fact, the January 2009fee-basis VA physician specifically 
indicated he could find no relationship between the Veteran's 
current degenerative disc disease of the cervical spine and 
service.

The Board notes that the Veteran contends his neck has 
continuously bothered him since service.  A Veteran's 
assertion of continuity of symptomatology since service, in 
the absence of medical treatment, is not on its face 
incredible; rather, the Board has to discuss the contention, 
and weigh the evidence in light of other evidence of record.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006)(Board 
may weigh the absence of contemporaneous medical evidence as 
a factor in determining credibility of lay evidence, but the 
Board cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence. 

Moreover lay statements made when medical treatment was being 
rendered may be afforded greater probative value.  These 
records were generated with a view towards ascertaining the 
appellant's then-state of physical fitness; they are akin to 
statements of diagnosis and treatment and are of increased 
probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1997)(observing that, although formal rules of evidence do 
not apply before the Board, recourse to the Federal Rules of 
evidence may be appropriate; statements made to physicians 
for purposes of diagnosis and treatment are exceptionally 
trustworthy because the declarant has a strong motive to tell 
the truth in order to receive proper care.)  The Board notes 
that during the Veteran's post-service treatment for his back 
and hips, he has failed to provide complaints of neck pain, 
and the earliest indication of a neck problem came 40 years 
after the Veteran's separation from service.

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the Veteran's and his 
representative's written assertions; however, none of this 
evidence provides a basis for allowance of the claim.  As 
indicated above, the claim turns on the medical matter of 
etiology, or medical relationship between a current 
disability and incidents of service other than asbestos 
exposure-a matter within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the appellant and his representative are not 
shown to be other than laypersons without the appropriate 
medical training and expertise, neither is competent to 
render a probative opinion on a medical matter.  See, e.g., 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, the lay assertions in this 
regard have no probative value. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the Veteran's claim. 

Degenerative Joint Disease of the Thoracolumbar Spine and 
Thoracic Myelopathy

The Veteran avers that his current degenerative joint disease 
of the thoracolumbar spine and thoracic myelopathy (back 
disorder) are a result of an in-service bulldozer accident in 
October 1959.  During the July 1957 service entrance 
examination, the Veteran indicated that he was in good health 
and had a normal spine.  An August 1957 STR noted that the 
Veteran complained of back aches when he got hot, and because 
of the weight of his pack.  The Veteran was about 5-feet, 2-
inches tall, and weighed about 110 pounds.  An October 1957 
STR noted an aching back.  A December 1958 STR noted the 
Veteran's complains of low back pain.  The treating physician 
noted acute back strain with lumbar muscle spasms related to 
having been thrown by a wave.  The lumbar spine series was 
found to be normal.  

In a November 1959 STR, the Veteran reported having had 
chronic low back pain all his life, but that his present pain 
was of a different nature.  The treating physician noted that 
the Veteran's back was tender to palpitation over dorsal and 
upper lumbar vertebrae with moderate paravertebral spasm.  A 
later November 1959 STR indicated no loss of range of motion 
of the back while X-rays revealed that the L/S spine 
sacroiliac joints were normal and no osseous irregularity was 
found on the lumbar spine.  A December 1959 Clinical Record 
Cover Sheet indicated a contusion of the back at the thoracic 
vertebra 12 through vertebrae 2 and a 21-day stay in the 
hospital.  In a December 1959 Report of Completed 
Hospitalization, the Veteran's PULHES profile remained 
unchanged, and no duty restrictions were imposed.  During the 
Veteran's April 1960 service separation examination the 
examiner noted a normal spine and the Veteran indicated that 
he was in good health.

The Board notes that the Veteran filed a claim for service 
connection in June 1970 for an injury to his back and neck.  
A March 1999 VA MRI of the spine included the impression: 
central herniation of disc, L5-S1 and an X-ray film noted 
mild to moderate degenerative joint disease of the lumbar 
spine.  A February 2000 VA MRI of the lumbar revealed mild 
degenerative changes mid to lower lumbar spine, while the MRI 
of the thoracic also revealed mild degenerative changes.  

In a February 2000 private examination, the Veteran reported 
having slipped on ice in January 1998.  As a result of the 
slip, the Veteran denied any lumbar pain at the time.  The 
Veteran reported that as a result of receiving chiropractic 
treatments he suffered an increased burning that radiated 
across his back and down both legs.  The private examiner, 
E.L.R., M.D., noted that examination of the back revealed 
full range of motion with no tenderness, his impression was 
thoracic myelopathy with approximately T9 pinprick level and 
associated spastic paraparesis, incontinence, impotence, and 
neurogenic bladder.

A July 2006 VA treatment note indicates mild degenerative 
spondylosis with moderate foraminal stenosis at L5/S1 and 
T10/11.  Following an August 2006 VA Medicine Neurology 
consultation, it was indicated that the Veteran had a 
myelopathy, largely motor at present, though in the past a 
sensory level thoracic trunk was found.  The examiner stated 
that whether this dated back well beyond his history of 
several years was open to debate.  She further indicated that 
the etiology of the Veterans spastic paraparesis remained 
uncertain.  The Veteran indicated having had VA medical 
treatment at the Oakland, Pennsylvania, VA medical center.  
However, in a February 2007 VA formal finding, those records 
were found to be unavailable.  

A January 2009 fee-basis VA radiology interpretation for the 
lumbar spine noted disc disease at all levels, otherwise 
negative lumbar spine.  During the January 2009 fee-basis VA 
medical examination, the Veteran reported that his condition 
had existed for 49 years and that it is due to an injury that 
occurred during the bulldozer accident.  He further reported 
symptoms affecting his spine as stiffness, numbness, loss of 
bladder control and loss of bowel control.  He experienced 
weakness, difficulty in ambulation due to the spine condition 
and constant pain from his back from the waist travelling 
down the genitals and legs.  He reported that the pain was 
burning, aching and sharp and could be elicited by physical 
activity and walking.  The Veteran indicated having lost jobs 
due to inability to perform.  
The VA examiner diagnosed the Veteran with intervertebral 
disc syndrome with degenerative arthritis changes and the 
most likely involved peripheral nerve was the external 
cutaneous nerve with bowel dysfunction, bladder dysfunction 
and erectile dysfunction.  He indicated that the subjective 
factors were noted in the Veterans history and objective 
factors were X-ray findings of degenerative arthritic 
changes, medical records, including STRs, and the 
examination.  Finally, the examiner opined that that it was 
less likely than not the Veteran's current disability was 
related to his service and that he could not find an 
association between the Veteran's current disability and his 
in-service tractor incident.  He explained that the medical 
records did not suggest a significant or protracted course of 
back problems, and that there was no supporting evidence to 
suggest a complaint of back problems until 2000. 

The Board notes that in the March 2010 Video Conference 
hearing, the Veteran reported that he sought treatment for 
back problems within a year of separation from service, and 
that he had had problems with his back ever since service.  
(See pages 4, 9).  He indicated that he had never been 
involved in a motor vehicle accident.  (See page 12).  He 
also reported that he drove truck, ran his own electrician 
business, and currently runs a rag selling business.  (See 
page 15).   

In the present case, the Board finds that the objective 
medical evidence does not support the Veteran's claim for VA 
compensation for degenerative joint disease of the 
thoracolumbar spine and thoracic myelopathy.  The in-service 
X-ray films revealed normal sacroiliac joints and no osseous 
irregularity of the lumbar spine.  As noted above, the 
Veteran's PULHES profile remained unchanged and no duty 
restrictions were placed on him.  During the Veteran's 
service separation examination he indicated that he was in 
good health and a normal spine was noted.  The clinical 
evidence indicates that the treatment for the back injury in 
service was for an acute and transitory condition, which 
resolved without any chronic residual pathology.  The 
evidence of record fails to demonstrate arthritis to a degree 
of 10 percent within a year of separation from service.  

Furthermore, the Veteran's first documented complaint was his 
June 1970 VA claim for benefits, 10 years after separation 
from service.  The first medically documented evidence for 
back disorder came from a March 2000 private X-ray, 40 years 
after service.  The passage of many years between discharge 
from active service and the medical documentation of a claim 
disability is evidence against a claim of service connection.  
See Maxson, supra  

Significantly, the record also includes no competent medical 
opinion establishing a nexus or medical relationship between 
current back disorder diagnosed post-service and events 
during the Veteran's active service, and neither the Veteran 
nor his representative have presented or identified the 
existence of, any such opinion.  In fact, the January 2009 
examiner specifically indicated that there was no 
relationship between the Veteran's current back disorder and 
service.

The Board notes that the Veteran has contended that his back 
disorder has continuously bothered him since service.  In 
weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); aff'd, 78 F.3d 604 
(Fed. Cir. 1996).  The Board may weigh the absence if 
contemporaneous medical evidence against the lay evidence in 
determining credibility, but the Board cannot determine that 
lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.  Buchanan, 
451 F.3d 1331.  Finally, the Board may not ignore a veteran's 
testimony simply because he or she is an interested party and 
stands to gain monetary benefits; personal interest may, 
however, affect the credibility of the evidence.  Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Veteran's service separation examination noted a normal 
spine and that the Veteran was in good health.  The first 
complaint, as noted above, was 10 years after service while 
the first medical documentation of a back disorder was 40 
years after service.  The Veteran's post service employment 
consists of driving truck, running an electrician company and 
running a rag selling company.  The Veteran's medical 
treatment history indicates that he suffered a burning 
sensation and pain in his low back as a result of a slip on 
the ice and subsequent chiropractor visits which, the Veteran 
reported, aggravated his pain and discomfort.  Hence, due to 
the inconsistency between the Veteran's service separation 
examination and his claims, the lack of medical evidence 
supporting his assertions, his post-service work history, and 
his intervening injuries with the slip on the ice and the 
injurious chiropractor treatment, the Board finds the 
Veteran's contention that he has suffered a back disorder 
since service to be of no probative value.

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the Veteran's and his 
representative's written assertions; however, none of this 
evidence provides a basis for allowance of the claim.  As 
indicated above, the claim turns on the medical matter of 
etiology, or medical relationship between a current 
disability and incidents of service other than asbestos 
exposure-a matter within the province of trained medical 
professionals.  See Jones, supra.  As the appellant and his 
representative are not shown to be other than laypersons 
without the appropriate medical training and expertise, 
neither is competent to render a probative opinion on a 
medical matter.  See Bostain, supra.  Hence, the lay 
assertions in this regard have no probative value. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert, supra.  
The preponderance of the evidence is against the Veteran's 
claim. 


	(CONTINUED ON NEXT PAGE)




ORDER

As new and material evidence has been submitted to reopen the 
claim of entitlement to service connection for the 
degenerative disc disease of the cervical spine, to this 
extent only, the appeal is allowed.

Entitlement to service connection for degenerative disc 
disease of the cervical spine is denied.

As new and material evidence has been submitted to reopen the 
claim of entitlement to service connection for degenerative 
joint disease of the thoracolumbar spine and thoracic 
myelopathy, to this extent only, the appeal is allowed.

Entitlement to service connection for degenerative joint 
disease of the thoracolumbar spine and thoracic myelopathy is 
denied.



____________________________________________
RENÉE M. PELLETIER 
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


